DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 17/174,616 is responsive to communications filed on 06/02/2022, in response to the Non-Final Rejection of 03/03/2022. Claims 1, 3, 5, 6, 8-10, 13, 14, 16, 17, 19, and 20 have been amended. Currently, claims 1-20 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's remarks see pages 8-10, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-6, 8, 10-11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al. (US 2017/0134704A1) (hereinafter Otsubo).
	Regarding claim 1, Otsubo discloses an image processing system (e.g. see abstract; Figs. 1-2, 5-6) comprising: 
	an image sensor (e.g. see abstract: image sensor; Fig. 1, 16, 26: image sensor 1) configured to obtain raw image data including first-type image data of a first type and second-type image data of a second type, the image sensor having alternately distributed infrared pixels and visible light pixels (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; paragraphs 0014, 0017, 0034: the imaging sensor is capable of processing and simultaneously outputting a visible image signal and an infrared image signal; Figs. 5a-7, paragraphs 0091, 0126, 0128; also see Figs. 8-9, 22, 25); 
	a pre-processor (e.g. see Figs. 6, 9, 16: signal processing device) configured to separate the first-type image data from the second-type image data (e.g. see Figs. 5-9, paragraphs 0126, 0128: separating the signal into visible RGB and infrared signal IR (e.g. Fig. 8) and outputting signal 14 of a visible color image and an output signal 15 of an infrared light image; Fig. 16, paragraphs 0161-0165: separation device 51 for separating visible image and infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189); and 
	an image processor configured to process the first-type image data and the second-type image data that are separated from each other (e.g. see Figs. 5-9, paragraphs 0126, 0128: separating the signal into visible RGB image and infrared signal IR image (e.g. Fig. 8) and outputting signal 14 of a visible color image and an output signal 15 of an infrared light image; Fig. 16, paragraphs 0161-0165: separation device 51 for separating visible image and infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189).
	Regarding claim 2, Otsubo discloses the image processing system of claim 1, wherein the first-type image data includes infrared image data, and the second-type image data includes visible light image data (e.g. see Figs. 5-9, paragraphs 0126, 0128: visible RGB image and infrared signal IR image; Fig. 16, paragraphs 0161-0165: separation device 51 for separating visible image and infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189).
	Regarding claim 3, Otsubo discloses the image processing system of claim 2, wherein the image processor includes: 
	an infrared image processor (e.g. see Figs. 6, 9, 16: signal processing device) configured to process the infrared image data from the pre-processor to obtain processed infrared image data (e.g. see paragraphs 0014, 0017, 0034: the imaging sensor is capable of processing the infrared image signal; Figs. 5-9, paragraphs 0126, 0128: obtaining the infrared signal IR image; Fig. 16, paragraphs 0161-0165: processing IR infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189); and 
	a visible light image processor (e.g. see Figs. 6, 9, 16: signal processing device) configured to process the visible light image data from the pre-processor to obtain processed visible light image data (e.g. see paragraphs 0014, 0017, 0034: the imaging sensor is capable of processing the visible image signal; Figs. 5-9, paragraphs 0126, 0128: processing and obtaining the visible image RGB; Fig. 16, paragraphs 0161-0165: processing visible image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189).
	Regarding claim 5, Otsubo discloses the image processing system of claim 2, wherein the pre-processor (e.g. see Figs. 6, 9, 16: signal processing device) is configured to obtain infrared image data at one of the infrared pixels from the raw image data (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; abstract, paragraphs 0014, 0030: infrared pixel and visible color pixel; also see Figs. 5a-5d, 8, 25).
	Regarding claim 6, Otsubo discloses the image processing system of claim 2, wherein the pre-processor is configured to: 
	obtain first infrared image data at one of the infrared pixels and surrounding visible light image data at one or more of the visible light pixels surrounding the one of the infrared pixel from the raw image (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; abstract, paragraphs 0014, 0030, 113: infrared pixels and visible color pixels; also see Figs. 5a-5d, 7-8, 25, paragraphs 0128, 0209, 0222); and 
	perform correction on the first infrared image data and the surrounding visible light image data to obtain second infrared image data (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; abstract, paragraphs 0014, 0030, 113: infrared pixels and visible color pixels; also see Figs. 5a-5d, 7-8, 25, paragraphs 0128, 0209, 0222).
	Regarding claim 8, Otsubo discloses the image processing system of claim 2, wherein the pre-processor is further configured to: 
	obtain first visible light image data from the raw image data; obtain second visible light image data for an infrared pixel of the image sensor according to the first visible light image data (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; abstract, paragraphs 0014, 0030, 113: infrared pixels and visible color pixels; also see Figs. 5a-5d, 7-8, 25, paragraphs 0128, 0209, 0222); 
	obtain third visible light image data by correcting the second visible light image data; and obtain fourth visible light image data according to the first visible light image data and the third visible light image data (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; abstract, paragraphs 0014, 0030, 113: infrared pixels and visible color pixels; also see Figs. 5a-5d, 7-8, 25, paragraphs 0128, 0209, 0222).
	Regarding claim 10, Otsubo discloses the image processing system of claim 1, wherein the pre-processor is further configured to: 
	perform up-sampling on the first-type image data to obtain up-sampled first-type image data that has a same resolution as the second-type image data (e.g. see paragraphs 0092, 0095, 0096: low or high resolution; Figs. 5a-5d, paragraphs 0099-0101: sampling the resolutions; also see paragraphs 0156-0159); or 
	perform down-sampling on the second-type image data to obtain down-sampled second-type image data that has a same resolution as the first-type image data (e.g. see paragraphs 0092, 0095, 0096: low or high resolution; Figs. 5a-5d, paragraphs 0099-0101: sampling the resolutions; also see paragraphs 0156-0159).
	Regarding claim 11, Otsubo discloses the image processing system of claim 1, wherein the image processor is further configured to: perform up-sampling on the first-type image data to obtain up-sampled first-type image data that has a same resolution as the second-type image data (e.g. see paragraphs 0092, 0095, 0096: low or high resolution; Figs. 5a-5d, paragraphs 0099-0101: sampling the resolutions; also see paragraphs 0156-0159); or perform down-sampling on the second-type image data to obtain down-sampled second-type image data that has a same resolution as the first-type image data (e.g. see paragraphs 0092, 0095, 0096: low or high resolution; Figs. 5a-5d, paragraphs 0099-0101: sampling the resolutions; also see paragraphs 0156-0159).
	Regarding claim 13, Otsubo discloses the image processing system of claim 1, wherein the pre-processor includes a field programmable gate array (e.g. see Fig. 16, 6-7, 22-24 paragraphs 0182-0187; also see paragraphs 0189, 0189: the signal processing circuit).
	Regarding claim 14, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 15, it contains the limitations of claims 2 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 5 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 6 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 8 and 14, and is analyzed as previously discussed with respect to those claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	 		   obviousness or nonobviousness.
9.	Claims 4, 7, 9, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (US 2017/0134704A1) in view of Kidono et al. (US2007/0183657A1) (hereinafter Kidono).
	Regarding claim 4, Otsubo discloses the image processing system of claim 3, wherein: 	
	the infrared image processor (e.g. see Figs. 6, 9, 16: signal processing device) is further configured to send the processed infrared image data to the visible light image processor data (e.g. see paragraphs 0014, 0017, 0034: the imaging sensor is capable of processing the visible image and the infrared image IR; Figs. 5-9, paragraphs 0126, 0128: processing and obtaining the visible image RGB and the infrared image; Fig. 16, paragraphs 0161-0165: processing visible image data and the infrared image; also see Figs. 22 and 24-25, paragraphs 0187, 0189).
	Otsubo does not explicitly disclose the visible light image processor is further configured to merge the processed visible light image data and the processed infrared image data from the infrared image processor to obtain merged image; and the merged image data is displayed on a display device connected to the image processing system.
	 However, Kidono discloses the visible light image processor (e.g. see paragraph 0054, 0055: computer that has a processor (CPU), recording medium, and hardware circuit) is further configured to merge the processed visible light image data and the processed infrared image data from the infrared image processor to obtain merged image (e.g. see Fig. 3, paragraphs 0056, 0057, 0064: generating a quasi color image by combining (merging) the color information and the brightness information of each pixel extracted from visible image 120 and infrared image 130; also see abstract, paragraphs 0008, 0024: reproducing a color image on the basis of digital image data which are obtained through detection of an image by visible light detection elements and an infrared detection element); and 
	the merged image data is displayed on a display device connected to the image processing system (e.g. see paragraphs 0030, 0032, 0041: final composite image is displayed on a display device; Figs. 3-4, paragraphs 0052, 0067-0070).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Otsubo to add the teachings of Kidono as above, in order to provide a color-image reproduction apparatus which can reproduce a color image having optimal color and brightness (see paragraph 0007: Kidono).
	Regarding claim 7, Otsubo does not explicitly disclose the image processing system of claim 5, wherein: performing correction on the first infrared image data and the surrounding visible light image data includes calculating a weighted average of the first infrared image data and the surrounding visible light image data as the second infrared image data); and the second infrared image data is displayed on a display device connected to the image processing system.
	However, Kidono discloses the image processing system of claim 5, wherein: performing correction on the first infrared image data and the surrounding visible light image data (e.g. see Figs. 1, 3, paragraphs 0008, 0050, 0053: RGB and IR pixels; also see paragraphs 0056, 0060, 0061) includes calculating a weighted average of the first infrared image data and the surrounding visible light image data as the second infrared image data (e.g. see paragraphs 0028, 0029, 0073: weighted average of the image; paragraphs 0038, 0039, 0040: weight (w1); also see paragraphs 0074, 0075); and 
	the second infrared image data is displayed on a display device connected to the image processing system (e.g. see paragraphs 0030, 0032, 0041: final composite image is displayed on a display device; Figs. 3-4, paragraphs 0052, 0067-0070).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Otsubo to add the teachings of Kidono as above, in order to provide a color-image reproduction apparatus which can reproduce a color image having optimal color and brightness (see paragraph 0007: Kidono).
	Regarding claim 9, Otsubo and Kidono disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Otsubo does not explicitly disclose wherein the pre-processor is further configured to obtain the third visible light image data by computing a weighted average of the second visible light image data and surrounding visible light image data at one or more visible light pixels surrounding the infrared pixel; and the fourth visible light image data is displayed on a display device connected to the image processing system.
	However, Kidono discloses wherein the pre-processor is further configured to obtain the third visible light image data by computing a weighted average of the second visible light image data (e.g. see paragraphs 0028, 0029, 0073: weighted average of the image; paragraphs 0038, 0039, 0040: weight (w1); also see paragraphs 0074, 0075) and surrounding visible light image data at one or more visible light pixels surrounding the infrared pixel (e.g. see Figs. 1, 3, paragraphs 0008, 0050, 0053: RGB and IR pixels; also see paragraphs 0056, 0060, 0061); and 
	the fourth visible light image data is displayed on a display device connected to the image processing system (e.g. see paragraphs 0030, 0032, 0041: final composite image is displayed on a display device; Figs. 3-4, paragraphs 0052, 0067-0070).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Otsubo to add the teachings of Kidono as above, in order to provide a color-image reproduction apparatus which can reproduce a color image having optimal color and brightness (see paragraph 0007: Kidono).
	Regarding claim 12, Otsubo does not explicitly disclose the image processing system of claim 1, further comprising: an image merging device configured to merge the first-type image data and the second-type image data processed by the image processor to obtain merged image data.
	However, Kidono discloses further comprising: an image merging device configured to merge the first-type image data and the second-type image data processed by the image processor to obtain merged image data (e.g. see Fig. 3, paragraphs 0056, 0057, 0064: generating a quasi color image by combining (merging) the color information and the brightness information of each pixel extracted from visible image 120 and infrared image 130; also see abstract, paragraphs 0008, 0024: reproducing a color image on the basis of digital image data which are obtained through detection of an image by visible light detection elements and an infrared detection element).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Otsubo to add the teachings of Kidono as above, in order to provide a color-image reproduction apparatus which can reproduce a color image having optimal color and brightness (see paragraph 0007: Kidono).
	Regarding claim 18 it contains the limitations of claims 7 and 17, and is analyzed as previously discussed with respect to those claims.
Regarding claim 20, Otsubo discloses an image processing system (e.g. see abstract; Figs. 1-2, 5-6) comprising: 
	an image sensor (e.g. see abstract: image sensor; Fig. 1, 16, 26: image sensor 1) configured to obtain raw image data including first-type image data of a first type and second-type image data of a second type, the image sensor having alternately distributed infrared pixels and visible light pixels (e.g. see paragraphs 0184, 0262: RAW signal including RGB and IR signals; paragraphs 0014, 0017, 0034: the imaging sensor is capable of processing and simultaneously outputting a visible image signal and an infrared image signal; Figs. 5a-7, paragraphs 0091, 0126, 0128; also see Figs. 8-9, 22, 25); 
	a pre-processor (e.g. see Figs. 6, 9, 16: signal processing device) configured to separate the first-type image data from the second-type image data (e.g. see Figs. 5-9, paragraphs 0126, 0128: separating the signal into visible RGB and infrared signal IR (e.g. Fig. 8) and outputting signal 14 of a visible color image and an output signal 15 of an infrared light image; Fig. 16, paragraphs 0161-0165: separation device 51 for separating visible image and infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189); and 
	an image processor configured to process the first-type image data and the second-type image data that are separated from each other (e.g. see Figs. 5-9, paragraphs 0126, 0128: separating the signal into visible RGB image and infrared signal IR image (e.g. Fig. 8) and outputting signal 14 of a visible color image and an output signal 15 of an infrared light image; Fig. 16, paragraphs 0161-0165: separation device 51 for separating visible image and infrared image data; also see Figs. 22 and 24-25, paragraphs 0187, 0189).
Otsubo does not explicitly disclose an unmanned aerial vehicle comprising: one or more propulsion devices; a communication system configured to provide communication between the unmanned aerial vehicle and an external terminal.
However, Kidono discloses an unmanned aerial vehicle comprising: one or more propulsion devices; a communication system configured to provide communication between the unmanned aerial vehicle and an external terminal (e.g. see paragraphs 0042, 0068: a vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Otsubo to add the teachings of Kidono as above, in order to provide a color-image reproduction apparatus which can reproduce a color image having optimal color and brightness (see paragraph 0007: Kidono).

Conclusion 
10.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486